Citation Nr: 0526974	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-23 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to a higher initial evaluation for diabetes 
mellitus, currently assigned a 60 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which granted service connection for 
diabetes mellitus and assigned a 20 percent disability 
evaluation effective from January 16, 2002.  The veteran, who 
had active service from April 1970 to December 1971, appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The veteran is currently in receipt of a 60 percent 
disability evaluation for his diabetes mellitus under the 
provisions of Diagnostic Code (DC) 7913.  38 C.F.R. § 4.119 
(2004).  Under DC 7913, diabetes mellitus requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated warrants a 100 disability evaluation.  Id.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated warrants a 60 percent disability 
evaluation.  Id.  

The veteran's representative asserts that the veteran should 
be assigned the higher 100 percent evaluation for the 
veteran's diabetes mellitus.  In this regard, at an August 
2005 personal hearing held before the undersigned, the 
veteran's representative argued that the veteran had numerous 
complications from his diabetes that would be compensable if 
separately evaluated in addition to meeting the other 
requirements for the 100 percent disability evaluation.  It 
was asserted at that hearing that the veteran's diabetic 
complications included hypertension, digestive problems, 
visual problems, a skin disorder, respiratory problems, 
diabetic neuropathy, and kidney and bladder problems.  The 
veteran testified that in addition to insulin, he was taking 
medications for his respiratory disorder, his stomach 
disorder and diarrhea, pain, a skin disorder, and high blood 
pressure.  He also stated that his doctors at the VA Medical 
Center (VAMC) in Washington, DC had linked these disorders to 
his diabetes.  The veteran testified further that, contrary 
to what was reported at a recent VA examination, he did pass 
out twice a week because of fluctuations in his blood sugar.

Based on the foregoing, the Board finds that additional 
examination of the veteran is in order for the purpose of 
determining the severity and manifestations of the veteran's 
diabetes mellitus.

Further, it appears that there may be additional treatment 
records that are not associated with the claims file.  In 
this regard, the veteran testified at his August 2005 hearing 
before the Board that he had an appointment with a VA health 
care provider at the Washington DC VAMC one to two times per 
month and that his last appointment was one and a half weeks 
earlier.  However, the claims file does not contain any 
treatment records dated after October 2003.  Such records may 
prove to be relevant and probative.  Therefore, the RO should 
attempt to obtain any and all treatment records pertaining to 
the veteran's diabetes mellitus.

Lastly, the Board observes that the veteran is in receipt of 
monthly benefits from the Social Security Administration 
(SSA).  However, the records upon which this decision was 
based are not associated with the claims file, and it is 
unclear as to whether any of the records may have pertained 
to his diabetes mellitus.  Therefore, the RO should obtain 
and associate such records with the veteran's claims folder.   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his diabetes mellitus.  After 
acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  A 
specific request should be made for 
treatment records of the veteran from 
the Washington, DC VAMC dated from 
October 2003 to the present.

2.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security 
Administration (SSA) based its 
decision to award benefits to the 
veteran.  If the search for such 
records has negative results, the 
claims file must be properly 
documented as to the unavailability of 
these records.

3.  The veteran should be afforded a 
VA examination to determine the 
severity and manifestations of his 
diabetes mellitus.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the 
veteran's service-connected 
disability.  The examiner should 
report all related signs and symptoms 
necessary for rating the veteran's 
diabetes mellitus.  The examiner 
should indicate whether the veteran 
requires more than one daily injection 
of insulin and has episodes of 
ketoacidosis or hypoglycemic reactions 
requiring at least three 
hospitalizations per week or weekly 
visits to a diabetic care provider.  
The examiner should also note whether 
the veteran has progressive loss of 
weight and strength or any other 
complications.  The examiner should 
specifically indicate whether such 
complications include hypertension, a 
visual disorder, diabetic neuropathy, 
kidney and bladder disorders, a skin 
disorder, a respiratory disorder, 
and/or a digestive disorder, and 
should report all signs and symptoms 
related to each identified 
complication of the veteran's diabetes 
mellitus.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2004), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


